IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




PD-1205-08


THE STATE OF TEXAS

v.

 ROBERT LEAHY POWELL, Appellee




ON DISCRETIONARY REVIEW OF CASE 02-05-00477-CR
OF THE SECOND COURT OF APPEALS,
TARRANT COUNTY


	Womack, J., filed a concurring opinion, in which Johnson and
Cochran, J.J., joined.


	I join the judgment of the Court and its opinion, except for Part II. For the reasons stated
in the penultimate paragraph of Judge Price's opinion, I would not reach the issue of the
applicability of the exclusionary rule.

Filed: March 3, 2010.
Publish.